Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed August 5, 2021. 

Amendments
           Applicant's amendment, filed August 5, 2021, is acknowledged. Applicant has cancelled Claims 1-3, amended Claim 4, and added new claims, Claim 8.
	Claims 4-8 are pending and under consideration. 
	
Priority
This application is a continuation of application 14/627,583 filed on February 20, 2015, now abandoned, which is a continuation-in-part of application 10/599,521 filed on September 29, 2006, now abandoned, which is a 371 of PCT/KR2005/000921 filed on March 30, 2005. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of foreign patent application KR 10-2004-0021601 filed on March 30, 2004 has been filed in parent application 14/627,583. While a certified copy of the foreign patent application KR 10-2004-0021601 has been provided, a certified English translation of said foreign patent application has not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claim(s) 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
	Claim 4 recites the limitation “a relaxin protein” (line 4), wherein said relaxin protein is to provide the functional properties of enhancing transduction efficiency, spread efficiency within tissues, and anti-tumor efficacy of a viral vector system. 
	 Claim 4 is considered to lack adequate written description for the genus “a relaxin protein”. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
In the instant case, the specification discloses that the term “relaxin” encompasses (open language) relaxin provided in the working examples, as well as any homologue to enhance transduction efficiency (pg 5, lines 29-30). However, the only relaxin protein species disclosed in the working examples is the relaxin protein encoded by the RLX gene (e.g. pg 23, line 3), said RLX also being known in the art as RLN1 (Ivell et al, TRENDS in Endocrinol. & Metabol. 13(8):343-348, 2002; pg 344, col. 1, “the RLX gene (officially RLN1)”). However, the breadth of the limitation “a relaxin protein” reasonably encompasses at least eight members within the relaxin family of proteins, including RLF (Ivell et al, Figure 4) and RLN2, RLN3, INSL3, INSL4, INSL5, and INLS6 (Bathgate et al, Physiol. Review 93: 405-480, 2013; Figure 1b), each of which binds to different receptors, for which “there are still many unanswered questions regarding the mode of action of relaxin family peptides” (Abstract), as RLN3 has relatively low sequence homology to other relaxin peptides (pg 407, col. 1) and there is very little information available regarding INSL4, INSL5, and INSL6 (pg 407, col. 2). Bathgate et al teach that while the relaxin proteins are recognized to be family members, their corresponding amino acid sequences are wildly divergent (Figure 1a, B-chains, A-chains). 
Bathgate et al taught that “it is reasonable to conclude that human relaxin-1, relaxin-2, relaxin-3, INSL5, INSL6, and INSL3 all form a subtree with at least 42% identity and 47% similarity between members, and that not all branch positions within this grouping are likely to be significant” (pg 414, col. 2). 
Bathgate et al taught that the relaxins show considerable amino acid sequence, structural heterogeneity and relatively low sequence homology across different animal species (pg 407, col. 
Seed et al (U.S. Patent 6,719,977; priority to February 12, 1998; of record) is considered relevant prior art for having disclosed a method to facilitate the delivery of therapeutic agents to a cancer site, wherein the therapeutic agent may be a virus (col. 2, line 35), the method comprising the step of administering Relaxin (syn. RLX or RLN1) in combination with an anti-cancer therapy (col. 1, line 29) to thereby improving the penetration of cancer-treating agents into the tumor and improve the anti-cancer properties of an anti-cancer therapy. Relaxin, like collagenase, reduces the interstitial viscosity of the extracellular matrix in a tumor tissue, increasing the collagen turnover or decrease collagen formation at or near the cancer. Interstitial viscosity retards diffusion of plasma-borne drugs into the tumor interstitium, and a reduction or turnover of collagen, as achieved via Relaxin, dramatically facilitates penetration of small and large molecules into a tumor, thereby facilitating more effective drug delivery into the tumor and potentiating anti-cancer therapies (col. 3, line 60- col. 4, line 57). However, neither the prior art, nor the instant specification, teach/disclose what other relaxin family members, e.g. RLN3 or RLF, if any, are capable of enhancing virus transduction or transport through extracellular matrix.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of relaxin proteins,  necessarily, sufficiently, and predictably achieve the functional property of enhancing transduction efficiency of a viral vector system, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Response to Arguments
Applicant argues that support for the new limitation(s) may be found in throughout the specification, per the disclosure of “relaxin”. Applicant argues that the term “relaxin” is known in the art to include relaxin-1 and relaxin-2, but not insulin-like proteins INSL3, INSL4, INSL5, and INSL6. Because relaxin-1 and relaxin-2 share 82% amino acid sequence identity, the ordinary artisan would recognize that the instant disclosure of “relaxin” would necessarily encompass relaxin-1, relaxin-2, and relaxin-3, but not INSL3, INSL4, INSL5, and INSL6. 
Applicant’s argument has been fully considered, but is unpersuasive. 
As a first matter, instant specification fails to disclose a definition of “relaxin”, but rather “any homologue [having the functional property] to enhance transduction efficiency” (pg 5, lines 29-30). Thus, the claimed “relaxin” reasonably encompasses an enormous genus of structural variants, so long as it possesses the instantly recited functional property(ies). However, Bathgate et al taught that the relaxins show considerable amino acid sequence, structural heterogeneity and relatively low sequence homology across different animal species (pg 407, col. 1).
As a second matter, as discussed by Bathgate et al (2013), there are seven art-recognized relaxin family members (Abstract), including INSL3, RLN-3, and INSL-5 (closely related to RLN-3; Bathgate et al, Figures 1a and 1b).
As a third matter, in exercising 82% amino acid identity between RLN-1 and RLN-2, Applicant appears to be exercising improper hindsight reinterpretation for the breadth and meaning of “relaxin”, support for which cannot be found in the originally filed disclosure. 
As a fourth matter, the claimed genus requires the functional property of being able to enhance transduction efficiency, spread efficiency within tissues, and anti-tumor efficacy. However, neither the prior art nor the instant disclosure supports the genus of relaxin family 

2. 	Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 4 recites the function of “anti-tumor efficacy of a viral vector system”. The claim is considered vague and indefinite in that no step(s) in the claimed method refers back to or recapitulates the preamble of the claim. No step is recited that actually achieves the goal stated in the preamble. While it is clear that the positively recited viral vector system comprises a nucleotide sequence encoding a relaxin protein, said viral vector system is not an oncolytic or anti-tumor viral vector system. Furthermore, those of ordinary skill in the art immediately recognize that relaxin itself is not an oncolytic or anti-tumor agent. The positively recited action-taking step(s) would appear to not be sufficient to achieve the requirement of the preamble. In order for the claimed method to be definite in terms of the metes and bounds of the invention, the claim must recite a method step that provides for the results of the method as claimed.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3. 	Claim(s) 4-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fueyo et al (U.S. 2006/0147420; filed March 10, 2005), as evidenced by Seed et al (U.S. Patent 6,719,977; priority to February 12, 1998; of record) and Kuriyama et al (Cancer Res. 61:1805-1809, 2001; of record in IDS).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect to Claim 1, Fueyo et al is considered relevant prior art for having disclosed a method of treating cancer (Abstract, “kill the tumor cells”), the method comprising the steps of:
infecting a cell with a viral vector system (Title, “Oncolytic Adenovirus Armed with Therapeutic Genes”), wherein said therapeutic genes include a nucleotide sequence encoding a relaxin protein [0105], and 
allowing the infected cell to replicate the viral vector system (e.g. [0111], “active production of adenoviral particles….active mode of replication, a critical feature of oncolytic viruses”; [0266], “the virus spreads from the center of the tumor to its periphery”; [0297], “the infective spread of virus throughout a tumor”).
Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Fueyo et al do not disclose ipsis verbis that the intended purpose of the relaxin protein encoded by the viral vector system is “for enhancing transduction efficiency, spread efficiency within tissues, and anti-tumor efficacy”. However, Seed et al is considered relevant prior art for having disclosed that prior to the instantly claimed invention, those of ordinary skill in the art previously recognized that relaxin potentiates anti-cancer properties of an anti-cancer therapy, reduces tissue tensile modulus, and interstitial viscosity of the cancer, thereby being sufficient to destroy, slow, or arrest the cancer (Abstract).
Similarly, Kuriyama et al is considered relevant prior art for having taught a method of increasing the efficacy of adenovirus-mediated gene therapy for the treatment of cancer in a subject, the method comprising the step of administering protease, e.g. collagenase, into tumors, whereby the protease treatment significantly increased oncolytic adenoviral efficacy, as measured by decreased tumor burden and increased subject survival (Figures 3-4), via protease-mediated degradation of extracellular matrix proteins found in tumor tissue. Kuriyama et al taught that protease treatment was previously recognized to enhance transduction of recombinant adenovirus in tumors (pg 1808, col. 2). 
Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
With respect to Claim 5, Fueyo et al disclosed wherein the cell is in a tissue composed of cells interconnected to each other by an extracellular matrix (e.g. [0139], “cells and tissues that are next to the tumor”; [0164], “neoplastic tissue”), whereby those of ordinary skill in the art have long-recognized that tumor tissue is naturally composed of cells interconnected to each other by an extracellular matrix (see also Seed et al, e.g. col. 4, lines 33-35, reduce collagen and matric accumulation, accelerate matrix turnover in tumors).
With respect to Claims 6-7, Fueyo et al disclosed the viral vector system is adenovirus infecting a cell with a viral vector system (Title, “Oncolytic Adenovirus Armed with Therapeutic Genes”).
With respect to Claim 8, Fueyo et al disclosed relaxin protein [0105], which is recognized by those of ordinary skill in the art to refer to RLX or relaxin-1 (e.g. Ivell et al, 2002; of record).
	Thus, Fueyo et al anticipate the claims.

4. 	Claim(s) 4-8 are rejected under pre-AIA  35 U.S.C. 102(a) and/or pre-AIA  35 U.S.C. 102(e) as being anticipated by Forbes et al (WO 05/018332; published March 3, 2005; filed August 13, 2004; priority to August 13, 2003), as evidenced by GenBank Accession NM_006911.2 (Homo sapiens relaxin 1 (RLN1), January 15, 2003).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect to Claim 1, Forbes et al is considered relevant prior art for having disclosed a method of treating cancer (pg 3, line 26, “microorganisms for the treatment of cancer, e.g. solid tumors, ….express recombinant proteins that degrade the interstitial matrix…and enhance the microorganism’s ability to disperse throughout the tumor”; pg 4, line 15, “microorganisms (e.g. virus or bacteria)”), the method comprising the steps of:
infecting a cell with a viral vector system (pg 5, line 5, e.g. adenoviruses) wherein said therapeutic genes include a nucleotide sequence encoding a relaxin protein (e.g. pg 6, line 9, 
allowing the infected cell to replicate the viral vector system (e.g. pg 5, lines 2-3, replication-selective virus, replication-competent virus, or an oncolytic virus; pg 36, line 26, “viral spread and protein expression in the tumor can be observed and compared”; Example 10, “effective at enhancing the distribution of replication-conditional viral particles….between tumor cells”).
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
With respect to Claim 5, Forbes et al disclosed wherein the cell is in a tissue composed of cells interconnected to each other by an extracellular matrix (pg 3, line 26, “microorganisms for the treatment of cancer, e.g. solid tumors, ….express recombinant proteins that degrade the interstitial matrix…and enhance the microorganism’s ability to disperse throughout the tumor”; pg 10, line 28, “[A]lternative ECM components often found in tumors…”).
With respect to Claims 6-7, Forbes et al disclosed the viral vector system is adenovirus (e.g. pg 5, line 5, “adenoviruses” and lines 2-3, replication-selective virus, replication-competent virus, or an oncolytic virus”; pg 20, lines 23-24,”examples of preferred oncolytic viruses known in the art include strains of adenoviruses….”).
With respect to Claim 8, Forbes et al disclosed relaxin protein (e.g. pg 6, line 9, “nucleic acid encodes a protein selected from…. relaxin”; pg 15, lines 14-16, oncolytic virus comprising relaxin cDNA; pg 31, lines 28-29, citing GenBank Accession NM_006911 (human)), which is recognized by those of ordinary skill in the art to refer to RLX or relaxin-1. 
	Thus, Forbes et al anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5. 	Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lieber et al (2002/0037280) in view of Seed et al (U.S. Patent 6,719,977; priority to February 12, 1998; of record), Conrad et al (U.S. 2002/0019349), Hirsch et al (U.S. 2003/0003583; of record), and Kuriyama et al (Cancer Res. 61:1805-1809, 2001; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claim 4, Lieber et al is considered relevant prior art for having disclosed a method for enhancing transduction efficiency of a viral vector system, the method comprising the steps of:
	i) infecting a cell with a viral vector comprising a nucleotide sequence encoding a protein that promotes viral transduction, to wit, an apoptotic gene [0106], and 
	ii) allowing the infected cell to replicate the viral vector and infect an uninfected cell, wherein the protein that promotes viral transduction enhances transduction efficiency into the uninfected cells ([0106], “The presence of an apoptotic gene in the vector induces killing of the transduced cell which allows some of the adenoviral vectors to be packaged and exit the cell so that viral spread can occur.”). The adenoviral vectors may encode, for example, apoptotic or cytotoxic transgenes [0087, 106] or cytokines [0088].
Lieber et al disclosed that the purpose of the selectively replicating adenovirus is to allow replication in rapidly cycling cells, e.g. tumor cells [0064], whereby the deregulated cell cycle control in tumor cells supports adenovirus replication [0109] and subsequent production of anti-cancer adenovirus, thereby allowing adenoviral spread within the tumor [0106, 109]. 

Lieber et al do not disclose the viral vector comprises a nucleotide sequence encoding Relaxin. However, prior to the instantly claimed invention, Seed et al is considered relevant prior 
Conrad et al is considered relevant prior art for having disclosed viral vector systems [0072] encoding a nucleotide sequence encoding a Relaxin protein [0067, 69], whereby the viral vector systems is administered to a subject for the treatment of disease.
Similarly, Hirsch et al disclosed a method of delivering a gene into cells for the treatment of disease, e.g. cancer [0151], the method comprising the step of infecting a cell with a recombinant viral vector gene delivery system [0019], wherein the viral vector may encode a nucleotide sequence encoding Relaxin [0140] and/or a cytotoxic protein [0139] to achieve the therapeutic benefit [0017, 56, 59, 75, 113, 140, 146].
Kuriyama et al is considered relevant prior art for having taught a method of increasing the efficacy of adenovirus-mediated gene therapy for the treatment of cancer in a subject, the method comprising the step of administering protease, e.g. collagenase, into tumors, whereby the protease treatment significantly increased oncolytic adenoviral efficacy, as measured by decreased tumor burden and increased subject survival (Figures 3-4), via protease-mediated degradation of extracellular matrix proteins found in tumor tissue. Kuriyama et al taught that protease treatment was previously recognized to enhance transduction of recombinant adenovirus in tumors (pg 1808, col. 2). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the creation of adenoviral expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the viral vector of Lieber et al to comprise a transgene encoding Relaxin, as disclosed by Conrad et al and/or Hirsch et al, in a method for enhancing transduction efficiency of a viral vector system with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that Relaxin, as can collagenase, dramatically improves the penetration of cancer-treating agents, e.g. virus (Seed et al, col. 2, line 35), via decreasing collagen (an extracellular matrix protein) formation and reducing interstitial viscosity that retards diffusion of therapeutic agents within a tumor (Seed et al, col. 1, line 29; col. 3, line 60- col. 4, line 57). The ordinary artisan would have been motivated to make such a modification because they previously recognized the scientific and technical concepts that:
i) a major drawback to current virus-mediated gene therapies is low in vivo gene transduction efficiency, whereby said problem is solved using proteins, such as collagenase, that promote the degradation of the extracellular matrix proteins found in tumor tissue, thereby enhancing transduction of recombinant adenovirus in tumors (Kuriyama et al, pg 1808, col. 2), and increasing oncolytic adenoviral efficacy, as measured by decreased tumor burden and increased subject survival (Kuriyama et al, Figures 3-4); 
ii) Relaxin dramatically improves the penetration of cancer-treating agents, e.g. virus (Seed et al, col. 2, line 35), into the tumor, thereby improving the anti-cancer properties of an anti-cancer therapy, via decreasing collagen (an extracellular matrix protein) formation and reducing interstitial viscosity that retards diffusion of therapeutic agents within a tumor (Seed et al, col. 1, line 29; col. 3, line 60- col. 4, line 57); and
iii) Relaxin may be provided to the subject encoded as a desired transgene in a therapeutic viral expression vector (Conrad et al; Hirsh et al), e.g. for the treatment of cancer.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 5, Lieber et al disclosed wherein the tumor is a solid tumor [0065], e.g. liver tissue [0160], whereby those of ordinary skill in the art immediately recognize that it is biologically axiomatic that liver tissue naturally comprises and is "composed of...matrix". 
Conrad et al disclosed that Relaxin decreases extracellular matrix synthesis [0062]. 
Hirsch et al disclosed the methodology and compositions may be used for the treatment of a wide variety of conditions, e.g. treatment of cancer [0151], whereby the cells are in a tissue composed of cells interconnected with each other by an extracellular matrix, e.g. connective tissue [0013, 0038]. 
With respect to Claim 6, Lieber et al disclosed the viral vector system is adenovirus [0019-20, 57, 106]. 
Conrad et al disclosed the viral vector system may be retrovirus [0070], adeno-associated virus (AAV) [0072], or adenovirus [0073]. 
With respect to Claim 7, Lieber et al disclosed the viral vector system is adenovirus [0019-20, 57, 106]. 
Conrad et al disclosed the viral vector system may be adenovirus [0073]. 
With respect to Claim 8, Seed et al disclosed relaxin protein (e.g. Abstract), which is recognized in the art to refer to RLX or relaxin-1 (e.g. Ivell et al, 2002; of record).
Conrad disclosed the relaxin is RLX (syn. relaxin-1; [0068]).
Hirsch et al disclosed relaxin (e.g. claim 40), which is recognized in the art to refer to RLX or relaxin-1 (e.g. Ivell et al, 2002; of record).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Examiner has provided no nexus between a viral vector comprising relaxin and the use of said relaxin-containing viral vector to enhance transduction efficiency, spread efficiency within tissues, and anti-tumor efficacy of the viral vector system encodes a relaxin protein. None of the references, alone or in combination, suggest that relaxin encoded in a viral vector is capable of breaking down the ECM following infection of a target cell (e.g., a tumor cell).
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Seed et al disclosed a method to facilitate the delivery of therapeutic agents to a cancer site, wherein the therapeutic agent may be a virus (col. 2, line 35), thereby enhancing the effectiveness of anti-cancer therapies, the method comprising the step of administering Relaxin in combination with an anti-cancer therapy (col. 1, line 29) to thereby improving the penetration of cancer-treating agents into the tumor and improve the anti-cancer properties of an anti-cancer therapy. Relaxin, like collagenase, reduces the interstitial viscosity of the extracellular matrix in a tumor tissue, increasing the collagen turnover or decrease collagen formation at or near the cancer. Interstitial viscosity retards diffusion of plasma-borne drugs into the tumor interstitium, and a reduction or turnover of collagen, as achieved via Relaxin, dramatically facilitates penetration of small and large molecules into a tumor, thereby facilitating more effective drug delivery into the tumor and potentiating anti-cancer therapies (col. 3, line 60- col. 4, line 57). 
Conrad et al disclosed viral vector systems [0072] encoding a nucleotide sequence encoding a Relaxin protein [0067, 69], whereby the viral vector systems is administered to a subject for the treatment of disease.
Hirsch et al disclosed a method of delivering a gene into cells for the treatment of disease, e.g. cancer [0151], the method comprising the step of infecting a cell with a recombinant viral vector gene delivery system [0019], wherein the viral vector may encode a nucleotide sequence encoding Relaxin [0140] and/or a cytotoxic protein [0139] to achieve the therapeutic benefit [0017, 56, 59, 75, 113, 140, 146].
Kuriyama et al taught a method of increasing the efficacy of adenovirus-mediated gene therapy for the treatment of cancer in a subject, the method comprising the step of administering protease, e.g. collagenase, into tumors, whereby the protease treatment significantly increased oncolytic adenoviral efficacy, as measured by decreased tumor burden and increased subject survival (Figures 3-4). Kuriyama et al taught that protease treatment was previously recognized to enhance transduction of recombinant adenovirus in tumors (pg 1808, col. 2). 


Applicant argues that the cited art (Lieber, Conrad, Hirsch, or Kuriyama) teach the use of a viral vector to infect a cell, but not Relaxin.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Conrad et al disclosed viral vector systems [0072] encoding a nucleotide sequence encoding a Relaxin protein [0067, 69], whereby the viral vector systems is administered to a subject for the treatment of disease.
Similarly, Hirsch et al disclosed a method of delivering a gene into cells for the treatment of disease, e.g. cancer [0151], the method comprising the step of infecting a cell with a recombinant viral vector gene delivery system [0019], wherein the viral vector may encode a nucleotide sequence encoding Relaxin [0140] and/or a cytotoxic protein [0139] to achieve the therapeutic benefit [0017, 56, 59, 75, 113, 140, 146].

Applicant argues that the cited art (Seed) teach the relaxin peptide reduces the interstitial viscosity of the ECM, but does not teach a viral vector encoding Relaxin.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant appears to have overlooked that Conrad et al disclosed viral vector systems [0072] encoding a nucleotide sequence encoding a Relaxin protein [0067, 69], whereby the viral vector systems is administered to a subject for the treatment of disease.
Similarly, Hirsch et al disclosed a method of delivering a gene into cells for the treatment of disease, e.g. cancer [0151], the method comprising the step of infecting a cell with a 

Applicant argues that Figure 6 shows that presence of relaxin in an oncolytic virus dramatically increases the plaque number as compared to a vector that lacks relaxin, suggesting the cytolytic effect of the relaxin-encoding viral vector.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s secondary consideration is not commensurate in scope to the independent claim because the data of Figure 6 uses a transgene encoding relaxin-1; whereas, the independent claim reasonably encompasses a multitude of other relaxin polypeptide family members. 
As a second matter, Applicant’s secondary consideration is not commensurate in scope to the independent claim because the data of Figure 6 uses oncolytic adenoviral vectors (Ad-deltaE1B); whereas, the independent claim neither recites nor requires the viral vector encoding relaxin to be an oncolytic virus. 
As a third matter, those of ordinary skill in the art previously recognized the scientific and technical concepts that Relaxin dramatically improves the penetration of cancer-treating agents, e.g. virus (Seed et al, col. 2, line 35), into the tumor, thereby improving the anti-cancer properties of an anti-cancer therapy, via decreasing collagen (an extracellular matrix protein) formation and reducing interstitial viscosity that retards diffusion of therapeutic agents within a tumor, thereby facilitating the penetration of cytotoxic agents into tumors (Seed et al, col. 1, line 29; col. 3, line 60- col. 4, line 57).

Applicant argues that Dolor (2018) teaches that although breakdown of the extracellular collagen with collagenase modestly increases drug uptake, the benefits are "confounded by risks of toxicity from collagen breakdown in healthy tissues. 
Applicant’s argument(s) has been fully considered, but is not persuasive. It appears that Applicant and/or Applicant’s representative is/are using improper hindsight reasoning. The priority date of the instantly claimed invention is 2004. One cannot logically use the teachings of the future (Dolor et al, 2018) to shape or guide the artisan's motivation and/or reasonable 
Applicant is respectfully reminded that those of ordinary skill in the art previously recognized the scientific and technical concepts that Relaxin dramatically improves the penetration of cancer-treating agents, e.g. virus (Seed et al, col. 2, line 35), into the tumor, thereby improving the anti-cancer properties of an anti-cancer therapy, via decreasing collagen (an extracellular matrix protein) formation and reducing interstitial viscosity that retards diffusion of therapeutic agents within a tumor, thereby facilitating the penetration of cytotoxic agents into tumors (Seed et al, col. 1, line 29; col. 3, line 60- col. 4, line 57).

Applicant argues that the use of recombinant proteins is very high due to the processing steps involved in its isolation and use. Encoding the relaxin protein in a viral vector reduces the associated costs.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that expression of relaxin protein from a viral vector is cheaper than producing recombinant protein, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant appears to have overlooked that Conrad et al disclosed viral vector systems [0072] encoding a nucleotide sequence encoding a Relaxin protein [0067, 69], whereby the viral vector systems is administered to a subject for the treatment of disease.
Similarly, Hirsch et al disclosed a method of delivering a gene into cells for the treatment of disease, e.g. cancer [0151], the method comprising the step of infecting a cell with a recombinant viral vector gene delivery system [0019], wherein the viral vector may encode a nucleotide sequence encoding Relaxin [0140] and/or a cytotoxic protein [0139] to achieve the therapeutic benefit [0017, 56, 59, 75, 113, 140, 146].
Applicant is respectfully reminded that those of ordinary skill in the art previously recognized the scientific and technical concepts of using viral vectors comprising a transgene encoding Relaxin, to wit, Relaxin-1.

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Harrison et al (Human Gene Therapy 12:1323-1332, 2001) is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized that connective tissue and tumor matrix can limit the spread (syn. transduction efficiency) of oncolytic virus, and thus strategies to enhance viral spread through established tumors are therefore likely to greatly improve the therapeutic efficacy of replicating [adeno]viruses (Abstract).

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633